DETAILED ACTION
This Office Action is responsive to the application filed on January 09, 2020 which is a national stage entry of PCT/CN2018/074353. Claim 1 is pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.
 Examples of issues in the specification are: 
Use of Non-English language characters (e.g., see equation (23) at p. 10); 
Failure to adequately define each variable, subscript and superscript included in the specification (e.g., see equation 23). 
A requirement is made that the specification be revised to conform to idiomatic English and United States patent practice. 
Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. This is not the case of ‘Other’ as recited in equation (12) of Claim 1. 
Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant is required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
The examiner has attempted to point out the points of informality in the specification and claims. The burden is on the applicant to revise the application to render it in proper form. See MPEP § 702.01. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term ‘Other’ as recited in equation (12) of Claim 1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. One of ordinary skill could not have understood or envisaged the meaning of ‘Other’ as set forth in equation (12) in view of the disclosure. The specification does not indicate what is referred to by ‘Other’. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. The claim should be revised carefully in order to comply with 35 U.S.C. 112(b). See MPEP § 2173. A blanket rejection has been made in view of the numerous and compounding instances of the issues set forth more fully below. At least the following issues present in claim 1 fail to comply with 35 U.S.C. 112(b): 
a.	Failure to adequately define each variable, subscript and superscript included in the claims such that the metes and bounds of the claim can be understood (e.g., see equations 8-9 ‘EGT’ is not defined; see equation 12- ‘Other’ is not defined; and so on). The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. The claim should be revised carefully to ensure each variable, subscript and superscript is clear in every instance. 
b.	Failure to provide proper antecedent basis for each claim element set forth in the claims (e.g., “the aero-engine starting ground test data” at line 2; “the mutual information function values of each parameter and exhaust temperature at lines 7-8; and so on). The claim should be revised carefully to ensure proper antecedent basis throughout in accordance with MPEP § 2173.05(e). 
c. 	Use of ambiguous and/or vague terminology (e.g., supposing) that raises question as to whether a step or element is optional or required (e.g., “supposing there are two sets of aero-engine performance parameter data…”). The claim should be revised carefully to ensure the claims are cast in clear—as opposed to ambiguous, vague, indefinite—terms.
d. 	Use of inconsistent terminology and/or antecedent basis raises question as to whether a step or element is referring to an already recited element/step or a new element (e.g., “Para represents aero-engine performance data” at line 15 raises question if this refers to aforementioned data previously set forth or new data). The claim should be revised carefully to ensure the claims make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.
The examiner has attempted to point out the points of informality in the claim. It is requested Applicant correlate the terminology of the specification with art-accepted terminology before further action is made. The burden is on the applicant to revise the application to render it in proper form. See MPEP § 702.01. 






Art Rejections Not Made
The indefiniteness of claim 1 under 35 U.S.C. 112(b) discussed above result in is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims. As such, it would not be proper to reject the claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
The art made of record below and in the attached PTO-892 appears to be the most pertinent found with respect to applicant's disclosure. It is requested that applicant correlate the terminology of the specification with art-accepted terminology. 
US Patent 11,124,317 is directed to aero-engine performance parameter prediction. 
US Patent 11,022,524 is directed to a stochastic configuration network based parameter estimation method that combines the model based Kalman filter algorithm and the data-driven based stochastic configuration network.
US Patent Publication 2020/0184141 is directed to prediction of key performance parameters of an aero-engine transition state acceleration process based on space reconstruction.
US Patent Publication 2019/0383221 is directed to aero-engine on-line optimization and multivariable control based on model prediction control. 






Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
May 20, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741